DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This the initial Office Action based on the application filed 09/27/2021. Claims 1-14 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,133,826 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 11,133,826 B2, as follows:
Present application
US 11,133,826
1. A quasi-cyclic LDPC encoding and decoding method comprising: determining a basic matrix used for low density parity check LDPC coding from a mother basic matrix set, wherein the basic matrix used for LDPC coding comprises a first-type element corresponding to an all-zero square matrix and a second-type element corresponding to a matrix obtained by means of a cyclic shift of a unit matrix according to a value of the second-type element, and wherein dimensions of the all-zero square matrix and the unit matrix are equal; and performing LDPC coding on an information sequence to be coded according to the basic matrix used for LDPC coding, wherein the mother basic matrix set comprises A4 basic matrix subsets and each basic matrix subset comprises S basic matrices, and wherein positions of the second-type element of all of the S basic matrices in a same basic matrix subset are the same. 

2. The method of claim 1, wherein determining the basic matrix used for the LDPC coding from the mother basic matrix set comprises: determining the basic matrix used for the LDPC coding based on a preset parameter, wherein the preset parameter comprises a combination of a transport block size TBS and a code rate R, wherein the transport block size TBS is an integer that is greater than 0, and wherein the code rate R is a real number which is greater than 0 and less than 1. 



























3. The method of claim 1, wherein determining the basic matrix used for the LDPC coding from the mother basic matrix set comprises: determining the basic matrix used for the LDPC coding based on a preset parameter, wherein the preset parameter comprises a combination of a modulation and coding scheme MCS index number and a number of resource units NRB, wherein the MCS index number is used to indicate an MCS scheme, and wherein the number of resource units NRB is a number of system-configured resource blocks.


4. The method of claim 1, wherein determining the basic matrix used for the LDPC coding from the mother basic matrix set comprises: determining the basic matrix used for the LDPC coding based on a preset parameter, wherein the preset parameter comprises a combination of a code rate R and a number of resource units NRB, wherein the code rate R is a real number which is greater than 0 and less than 1, and wherein the number of resource units NRB is a number of system-configured resource blocks. 






5. The method of claim 1, wherein the mother basic matrix set comprises A4 basic matrix subsets, and a dimension of the i.sup.th basic matrix subset of the A4 basic matrix subsets respectively presents a matrix column number of NBi, a matrix row number of MBi, and a matrix system column number of KBi, where i=0, 1, . . . , (A4-1), and wherein MBi is an integer greater than 0, NBi is an integer greater than MBi, KBi=NBi-MBi, and A4 is an integer greater than 1. 
6. The method of claim 1, wherein code rates supported by all of the S basic matrices in a same basic matrix subset are the same. 





7. The method of claim 1, wherein all of the S basic matrices in a same basic matrix subset support different code lengths. 8. An apparatus for quasi-cyclic LDPC encoding and decoding, comprising: a processor configured to: determine a basic matrix used for low density parity check LDPC coding from a mother basic matrix set, wherein the basic matrix used for LDPC coding comprises a first-type element corresponding to an all-zero square matrix and a second-type element corresponding to a matrix obtained by means of a cyclic shift of a unit matrix according to a value of the second-type element, and wherein dimensions of the all-zero square matrix and the unit matrix are equal; and perform LDPC coding on an information sequence to be coded according to the basic matrix used for LDPC coding, wherein the mother basic matrix set comprises A4 basic matrix subsets and each basic matrix subset comprises S basic matrices, and wherein positions of the second-type element of all of the S basic matrices in a same basic matrix subset are the same. 











9. The apparatus of claim 8, wherein the processor is further configured, as part of determining the basic matrix used for the LDPC coding from the mother basic matrix set, to: determine the basic matrix used for the LDPC coding based on a preset parameter, wherein the preset parameter comprises a combination of a transport block size TBS and a code rate R, wherein the transport block size TBS is an integer that is greater than 0, and wherein the code rate R is a real number which is greater than 0 and less than 1. 



10. The apparatus of claim 8, wherein the processor is further configured, as part of determining the basic matrix used for the LDPC coding from the mother basic matrix set, to: determine the basic matrix used for the LDPC coding based on a preset parameter, wherein the preset parameter comprises a combination of a modulation and coding scheme MCS index number and a number of resource units NRB, wherein the MCS index number is used to indicate an MCS scheme, and wherein the number of resource units NRB is a number of system-configured resource blocks. 





11. The apparatus of claim 8, wherein the processor is further configured, as part of determining the basic matrix used for the LDPC coding from the mother basic matrix set, to: determine the basic matrix used for the LDPC coding based on a preset parameter, wherein the preset parameter comprises a combination of a code rate R and a number of resource units NRB, wherein the code rate R is a real number which is greater than 0 and less than 1, and wherein the number of resource units NRB is a number of system-configured resource blocks. 














12. The apparatus of claim 8, wherein the mother basic matrix set comprises A4 basic matrix subsets, and a dimension of the i.sup.th basic matrix subset of the A4 basic matrix subsets respectively presents a matrix column number of NBi, a matrix row number of MBi, and a matrix system column number of KBi, where i=0, 1, . . . , (A4-1), and wherein MBi is an integer greater than 0, NBi is an integer greater than MBi, KBi=NBi-MBi, and A4 is an integer greater than 1. 



























13. The apparatus of claim 8, wherein code rates supported by all of the S basic matrices in a same basic matrix subset are the same. 








14. The apparatus of claim 8, wherein all of the S basic matrices in a same basic matrix subset support different code lengths.
1. A quasi-cyclic LDPC coding and decoding method comprising: determining a basic matrix used for low density parity check LDPC coding from a mother basic matrix set, wherein the mother basic matrix set comprises a plurality of basic matrix subsets, wherein the basic matrix used for LDPC coding comprises a first-type element corresponding to an all-zero square matrix and a second-type element corresponding to a matrix obtained by means of a cyclic shift of a unit matrix according to a value of the second-type element, wherein dimensions of the all-zero square matrix and the unit matrix are equal, wherein the determining is based on a combination of a transport block size TBS and a code rate R, and wherein the transport block size is an integer that is greater than 0 and the code rate is a real number that is greater than 0 and less than 1; and performing LDPC coding on an information sequence to be coded according to the basic matrix used for LDPC coding, and/or performing LDPC decoding on a data sequence to be decoded according to the basic matrix used for LDPC coding.
2. The method according to claim 1, wherein determining the basic matrix used for LDPC coding from the mother basic matrix set comprises: determining the basic matrix used for LDPC coding according to a preset parameter, wherein the preset parameter comprises at least one of the followings: the transport block size TBS, an application scenario, a user UE type, a frequency band, the code rate R, a channel type, a data transmission direction, a combination of a TBS index number and a number of resource units NRB, a combination of a modulation and coding scheme MCS index number and the number of resource units NRB, a combination of the code rate R and the number of resource units NRB, a bandwidth size; wherein the application scenario comprises an enhanced mobile broadband eMBB, an ultra-high reliability and low latency communication URLLC and a massive machine type communication mMTC; the frequency band comprises a system-configured frequency range; the channel type comprises a control channel and a data channel; the data transmission direction comprises an uplink data and a downlink data; the TBS index number is used to indicate a corresponding transport block size TBS in combination with the number of resource units, and the TBS index number is an integer that is greater than or equal to 0; the MCS index number is used to indicate an MCS scheme or a combination of a modulation order and a TBS index, and the MCS index number is an integer that is greater than or equal to 0; the number of resource units NRB is the number of system-configured resource blocks; and the bandwidth size is a real number which is greater than 0.
3. The method according to claim 1, wherein the plurality of basic matrix subsets comprises A4 basic matrix subsets, and a dimension of the i.sup.th basic matrix subset of the A4 basic matrix subsets respectively presents a matrix column number of NBi, a matrix row number of MBi, and a matrix system column number of KBi, where i=0, 1, . . . , (A4−1), and wherein MBi is an integer greater than 0, NBi is an integer greater than MBi, KBi=NBi−MBi, and A4 is an integer greater than 1.


4. The method according to claim 3, wherein as A4=1, a row index set Rowset composed of all row indices of the basic matrix subset comprises a first row index set RowsetX and a second row index set RowsetY, where j and k are any two elements in the first row index set, and the j.sup.th row and the k.sup.th row of the basic matrix subset are orthogonal; there is no intersection between the first row index set RowsetX and the second row index set RowsetY, two subsets are not empty, and both the first row index set RowsetX and the second row index set RowsetY are subsets of Rowset; and the j.sup.th row and the k.sup.th row are orthogonal, so that there is at most one second-type element in any two elements on any column index in the j.sup.th row and the k.sup.th row.
5. The method according to claim 3, wherein, in any one of basic matrix subsets of the A4 basic matrices, the number of matrix columns having a column weight greater than 1 is a positive integer that is greater than 2.sup.5−10 and less than 2.sup.5.




6. The method according to claim 2, wherein any continuous L1 lines from a L0.sup.th row to the last line in any one of basic matrix subsets of the mother basic matrix set are orthogonal, orthogonality of the L1 lines is that there is at most one second-type element value in L1 element values of any column index in L1 lines, where L0 is an integer that is greater than or equal to 0 and less than 5, and L1 is an integer that is greater than 0 and less than 5.
7. The method according to claim 1, wherein a bipartite graph corresponding to the parity check matrix of any one of basic matrix subsets in the mother basic matrix set at least has a short circle with a girth of 4; a code length corresponding to i.sup.th basic matrix of the basic matrix subset is Ni, the number of variable nodes with a girth of 4 corresponding to the code length of Ni is Bi, and the number of variable nodes with a girth of 6 corresponding to the code length of Ni is Ci, where i=0,1, . . . , (s−1), wherein the code length has the following relationship of N0<=N1<= . . . <=N(s−1), then B0>=B1>= . . . >=B(s−1) and C0<=C1<= . . . <=C(s−1); wherein B0, B1, . . . , B(s−1), C0, C1, . . . , C(s−1) and N0, N1, . . . , N(s−1) are integers that are greater than 1, and s is an integer that is greater than or equal to 3.
8. The method according to claim 1, wherein a bipartite graph of the parity check matrix of any one of basic matrix subsets in the mother basic matrix set has at least a short circle with a girth of 6 and does not have a short circle with a girth of 4, a code length corresponding to i.sup.th basic matrix of the basic matrix subset is Ni, the number of variable nodes with a girth of 6 corresponding to the code length of Ni is Ci, and the number of variable nodes with a girth of 8 corresponding to the code length of Ni is Di, where i=0,1, . . . , (s−1), wherein there is a relationship of N0<=N1<= . . . <=N(s−1), then C0>=C1>= . . . >=C(s−1), and D0<=D1<= . . . <=D(s−1), and wherein C0, C1, . . . , C(s−1), D0, D1, . . . , D(s−1) and N0, N1, . . . , N(s−1) are integers that are greater than 1, and s is an integer that is greater than or equal to 3.
9. The method according to claim 1, wherein any one basic matrix subset {Hbi} of the plurality of basic matrix subsets comprises s basic matrices, and all column indices of any one of basic matrices Hbi constitutes a column index set ColSet, wherein the column index set is divided into two subsets Colsubset1 and Colsubset2 which are complementary to each other, Colsubset1 comprises Ci elements, Colsubset2 comprises Di elements, where i is used to indicate one basic matrix Hbi corresponding to one specific code length, and an extension factor corresponding to Hbi is Zi, where i=0,1, . . . , (s−1), s is an integer that is greater than or equal to 2, and Ci and Di are integers that are greater than or equal to 1.
10. The method according to claim 9, wherein a basic sub-matrix jointly indicated by all row indices of any one of the basic matrices Hbi and all column indices of Colsubset1 is Hbi(:,Colsubset1), a parity check matrix HL1i is obtained by matrix-extending in combination with the basic sub-matrix Hbi(:,Colsubset1) and an extension factor Zi, which parity check matrix HL1i has a girth of g; a basic sub-matrix jointly indicated by all row indices of the basic matrix Hbi and all column indices of Colsubset2 is Hbi(:,Colsubset2), a parity check matrix HL2i is obtained by matrix-extending in combination with the Hbi(:,Colsubset2) and a lift size Zi, which parity check matrix HL2i has a girth of g−2, all extension factors supported by the basic matrix subset present a relationship of Z1<=Z2<= . . . <=Zs, then D1>=D2>= . . . >=Ds, and C1<=C2<= . . . <=Cs; where g is equal to 6 or 8.
11. A quasi-cyclic LDPC coding and decoding apparatus comprising: a determination module configured for determining a basic matrix used for low density parity check LDPC coding from a mother basic matrix set, wherein the mother basic matrix set comprises a plurality of basic matrix subsets, wherein the basic matrix used for LDPC coding comprises a first-type element corresponding to an all-zero square matrix and a second-type element corresponding to a matrix obtained by means of a cyclic shift of a unit matrix according to a value of the second-type element, wherein dimensions of the all-zero square matrix and the unit matrix are equal, wherein the determining is based on a combination of a transport block size TBS and a code rate R, and wherein the transport block size is an integer that is greater than zero and the code rate is a real number that is greater than zero and less than one; and a coding and decoding module configured for performing LDPC coding on an information sequence to be coded according to the basic matrix used for LDPC coding, and/or performing LDPC decoding on a data sequence to be decoded according to the basic matrix used for LDPC coding.
12. The apparatus according to claim 11, wherein the determination module is configured for: determining the basic matrix used for LDPC coding according to a preset parameter, wherein the preset parameter comprises at least one of the followings: the transport block size TBS, an application scenario, a user UE type, a frequency band, the code rate R, a channel type, a data transmission direction, a combination of a TBS index number and a number of resource units NRB, a combination of a modulation and coding scheme MCS index number and the number of resource units NRB, a combination of the code rate R and the number of resource units NRB, a bandwidth size; wherein the application scenario comprises an enhanced mobile broadband eMBB, an ultra-high reliability and low latency communication URLLC and a massive machine type communication mMTC; the frequency band comprises a system-configured frequency range; the channel type comprises a control channel and a data channel; the data transmission direction comprises an uplink data and a downlink data; the TBS index number is used to indicate a corresponding transport block size TBS in combination with the number of resource units, and the TBS index number is an integer that is greater than or equal to 0; the MCS index number is used to indicate an MCS scheme or a combination of a modulation order and a TBS index, and the MCS index number is an integer that is greater than or equal to 0; the number of resource units NRB is the number of system-configured resource blocks; and the bandwidth size is a real number which is greater than 0.
13. The apparatus according to claim 11, wherein the plurality of basic matrix subsets comprises A4 basic matrix subsets, and a dimension of the i.sup.th basic matrix subset of the A4 basic matrix subsets respectively presents a matrix column number of NBi, a matrix row number of MBi, and a matrix system column number of KBi, where i=0, 1, . . . , (A4−1), and wherein MBi is an integer greater than 0, NBi is an integer greater than MBi, where KBi=NBi−MBi, and A4 is an integer greater than 1.
14. The apparatus according to claim 13, wherein, in any one of basic matrix subsets of the A4 basic matrices, the number of matrix columns having a column weight greater than 1 is a positive integer that is greater than 2.sup.5−10 and less than 2.sup.5.
15. The apparatus according to claim 11, wherein a bipartite graph corresponding to the parity check matrix of any one of basic matrix subsets in the mother basic matrix set at least has a short circle with a girth of 4; a code length corresponding to i.sup.th basic matrix of the basic matrix subset is Ni, the number of variable nodes with a girth of 4 corresponding to the code length of Ni is Bi, and the number of variable nodes with a girth of 6 corresponding to the code length of Ni is Ci, where i=0,1, . . . , (s−1), wherein the code length has the following relationship of N0<=N1<= . . . <=N(s−1), then B0>=B1>= . . . >=B(s−1) and C0<=C1<= . . . <=C(s−1); wherein B0, B1, . . . , B(s−1), C0, C1, . . . , C(s−1) and N0, N1, . . . , N(s−1) are integers that are greater than 1, and s is an integer that is greater than or equal to 3.
16. The apparatus according to claim 11, wherein a bipartite graph of the parity check matrix of any one of basic matrix subsets in the mother basic matrix set has at least a short circle with a girth of 6 and does not have a short circle with a girth of 4, a code length corresponding to i.sup.th basic matrix of the basic matrix subset is Ni, the number of variable nodes with a girth of 6 corresponding to the code length of Ni is Ci, and the number of variable nodes with a girth of 8 corresponding to the code length of Ni is Di, where i=0,1, . . . , (s−1), wherein there is a relationship of N0<=N1<= . . . <=N(s−1), then C0>=C1>= . . . >=C(s−1), and D0<=D1<= . . . <=D(s−1), and wherein C0, C1, . . . , C(s−1), D0, D1, . . . , D(s−1) and N0, N1, . . . , N(s−1) are integers that are greater than 1, and s is an integer that is greater than or equal to 3.
17. The apparatus according to claim 16, wherein, in any one of basic matrix subset of the mother basic matrix set, a column weight of the basic matrix subset corresponding to the variable node with a girth of 8 is less than or equal to a column weight of the basic matrix subset corresponding to the variable node with a girth of 6.
18. The apparatus according to claim 11, wherein any one basic matrix subset {Hbi} of the plurality of basic matrix subsets comprises s basic matrices, and all column indices of any one of basic matrices Hbi constitutes a column index set ColSet, wherein the column index set is divided into two subsets Colsubset1 and Colsubset2 which are complementary to each other, Colsubset1 comprises Ci elements, Colsubset2 comprises Di elements, where i is used to indicate one basic matrix Hbi corresponding to one specific code length, and an extension factor corresponding to Hbi is Zi, where i=0,1, . . . , (s−1), s is an integer that is greater than or equal to 2, and Ci and Di are integers that are greater than or equal to 1.
19. The apparatus according to claim 18, wherein a basic sub-matrix jointly indicated by all row indices of any one of the basic matrices Hbi and all column indices of Colsubset1 is Hbi(:,Colsubset1), a parity check matrix HL1i is obtained by matrix-extending in combination with the basic sub-matrix Hbi(:,Colsubset1) and an extension factor Zi, which parity check matrix HL1i has a girth of g; a basic sub-matrix jointly indicated by all row indices of the basic matrix Hbi and all column indices of Colsubset2 is Hbi(:,Colsubset2), a parity check matrix HL2i is obtained by matrix-extending in combination with the Hbi(:,Colsubset2) and a lift size Zi, which parity check matrix HL2i has a girth of g−2, all extension factors supported by the basic matrix subset present a relationship of Z1<=Z2<= . . . <=Zs, then D1>=D2>= . . . >=Ds, and C1<=C2<= . . . <=Cs; where g is equal to 6 or 8.
20. The apparatus according to claim 18, wherein the column index set ColSet may also be divided into a third subset Colsubset3 and a fourth subset Colsubset4 which are complementary to each other, in which the Colsubset1 contains the Colsubset3, the Colsubset4 contains the Colsubset2, the Colsubset3 has Ei elements, and the Colsubset4 has Fi elements, where Ei and Fi are integers than are greater than or equal to 1, wherein any element k of the Colsubset2 and the Colsubset3 constitute a set Colsubset5, a basic sub-matrix jointly indicated by all row indices and all column indices of Colsubset5 is Hbi(:,Colsubset5), a parity check matrix HL3i is obtained by matrix-extending in combination with Hbi(:,Colsubset5) and the extension factor Zi, which parity check matrix HL3i has a girth of 6, where i=0,1, . . . , (s−1), and wherein all extension factors supported by the basic matrix subset present a relationship of Z1<=Z2<= . . . <=Zs, then F1>=F2>= . . . >=Fs, and E1<=E2<= . . . <=Es.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US2010/0251062A1) and further in view of Applicant Admitted Prior Art (hereinafter AAPA).
Claim 1:  Chen et al teach a quasi-cyclic LDPC encoding and decoding method comprising: determining a basic matrix used for low density parity check LDPC coding from a mother basic matrix set, wherein the basic matrix used for LDPC coding comprises a first-type element corresponding to an all-zero square matrix and a second-type element corresponding to a matrix obtained by means of a cyclic shift of a unit matrix according to a value of the second-type element, and wherein dimensions of the all-zero square matrix and the unit matrix are equal (e.g. [0015], [0069]-[0070], [0077]; and performing LDPC coding on an information sequence to be coded according to the basic matrix used for LDPC coding (e.g. [0021], [0080]-[0083]), wherein the mother basic matrix set comprises A4 basic matrix subsets (e.g. sub-matrices, fig. 1, [0015]) each basic matrix subset comprises S basic matrices but fail to teach that positions of the second-type element of all of the S basic matrices in a same basic matrix subset are the same. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by AAPA (e.g. [0007]-[0010]). Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any known technique in the teaching of Chen el al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

As per claim 8, the claimed features are rejected similarly to claim 1 above.

Claim 2: Chen et al and AAPA teach the method of claim 1, wherein determining the basic matrix used for the LDPC coding from the mother basic matrix set comprises: determining the basic matrix used for the LDPC coding based on a preset parameter, wherein the preset parameter comprises a combination of a transport block size TBS and a code rate R, wherein the transport block size TBS is an integer that is greater than 0, and wherein the code rate R is a real number which is greater than 0 and less than 1 (e.g. [0005], [0031] AAPA & [0026], [0070], Chen). 

As per claim 9, the claimed features are rejected similarly to claim 2 above.

Claim 3: Chen et al and AAPA teach the method of claim 1, wherein determining the basic matrix used for the LDPC coding from the mother basic matrix set comprises: determining the basic matrix used for the LDPC coding based on a preset parameter, wherein the preset parameter comprises a combination of a modulation and coding scheme MCS index number and a number of resource units NRB, wherein the MCS index number is used to indicate an MCS scheme, and wherein the number of resource units NRB is a number of system-configured resource blocks (e.g. [0005]-[0010], AAPA).

As per claim10, the claimed features are rejected similarly to claim 3 above.

Claim 4. Chen et al and AAPA teach the method of claim 1, wherein determining the basic matrix used for the LDPC coding from the mother basic matrix set comprises: determining the basic matrix used for the LDPC coding based on a preset parameter, wherein the preset parameter comprises a combination of a code rate R and a number of resource units NRB, wherein the code rate R is a real number which is greater than 0 and less than 1, and wherein the number of resource units NRB is a number of system-configured resource blocks (e.g. [0005]-[0010], AAPA).

As per claim11, the claimed features are rejected similarly to claim 4 above.
Claim 5: Chen et al and AAPA teach the method of claim 1, wherein the mother basic matrix set comprises A4 basic matrix subsets, and a dimension of the i.sup.th basic matrix subset of the A4 basic matrix subsets respectively presents a matrix column number of NBi, a matrix row number of MBi, and a matrix system column number of KBi, where i=0, 1, . . . , (A4-1), and wherein MBi is an integer greater than 0, NBi is an integer greater than MBi, KBi=NBi-MBi, and A4 is an integer greater than 1 (e.g. [0007]-[0010], AAPA).

As per claim12, the claimed features are rejected similarly to claim 5 above.

Claim 6: Chen et al and AAPA teach the method of claim 1, wherein code rates supported by all of the S basic matrices in a same basic matrix subset are the same (e.g. [0007]-[0010], AAPA).

As per claim13, the claimed features are rejected similarly to claim 6 above.

Claim 7: Chen et al and AAPA teach the method of claim 1, wherein all of the S basic matrices in a same basic matrix subset support different code lengths (e.g. [0007]-[0010], AAPA).

As per claim14, the claimed features are rejected similarly to claim 7 above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        8/4/2022